El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca decidir si los .miembros de la facultad del Con-servatorio de Música de Puerto Rico tienen derecho a orga-nizarse y a negociar colectivamente.
I
El 20 de marzo de 1987, la Asociación de Profesores del Conservatorio de Música de Puerto Rico (en adelante la Asociación) presentó una petición para investigación y cer-tificación de representante ante la Junta de Relaciones del Trabajo de Puerto Rico (en adelante la Junta). Luego de celebrar unas audiencias públicas de jumo a diciembre de 1987, la Junta emitió su decisión el 11 de abril de 1989.
En su decreto, la Junta determinó que los profesores del Conservatorio de Música de Puerto Rico (en adelante el *412Conservatorio), salvo por algunas excepciones,(1) eran em-pleados con derecho a unionarse y no eran “empleados gerenciales”. Conforme sus determinaciones, la Junta or-denó que se celebrara la correspondiente elección entre los profesores del Conservatorio.
Posteriormente, el Conservatorio solicitó de la Junta la reconsideración del referido decreto. Adujo, por primera vez, que la Junta carecía de jurisdicción, ya que el Conser-vatorio no era patrono según lo definen el Art. 2 de la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. see. 63), y la Sec. 17 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. En vista de este nuevo plantea-miento, la Junta ordenó la paralización de las elecciones de representación, reabrió los procedimientos y celebró nue-vas audiencias.
Sometida por las partes toda la prueba que considera-ron pertinente para adjudicar la controversia jurisdiccio-nal, la Junta emitió, el 3 de julio de 1991, una decisión y orden suplementaria mediante la cual concluyó que el Con-servatorio era “patrono” y que, por lo tanto, procedía la elección de representación de acuerdo con lo previamente ordenado. Posteriormente, se celebraron las elecciones en el Conservatorio. La Asociación fue seleccionada como re-presentante de los profesores del Conservatorio para la ne-gociación colectiva y certificada como tal.
No obstante lo anterior, el Conservatorio se negó a ne-gociar con la Asociación, por lo que ésta solicitó a la Junta que presentara un cargo bajo el Art. 8(l)(d) de la Ley de *413Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. see. 69(l)(d), por práctica ilícita de trabajo.(2) El Conservatorio levantó nuevamente como defensas la falta de jurisdicción de la Junta, por no ser “patrono” el Conservatorio, y el que los profesores de dicha institución son empleados gerencia-les sin derecho a sindicarse. La Junta convocó a una vista ante un Oficial Examinador, en la cual la Asociación objetó oportunamente la presentación de nueva prueba por parte del Conservatorio, en apoyo de las referidas defensas afir-mativas, por ser esto un intento de relitigar los decretos de la Junta durante el procedimiento de representación. El Oficial Examinador acogió la objeción, pero mediante un ofrecimiento de prueba del Conservatorio se incluyó la evi-dencia en cuestión como parte del expediente.
Presentados los argumentos de las partes y el informe del Oficial Examinador, la Junta declaró al Conservatorio incurso en práctica ilícita de trabajo por su negativa a negociar. Le ordenó que desistiera de tal práctica y nego-ciara con la Asociación los términos de empleo de los pro-fesores de la institución, retroactivo a febrero de 1990.
El Conservatorio, además de solicitarle a la Junta la reconsideración de su orden, decidió no acatarla. Debido al desacato del Conservatorio, la Junta acudió al Tribunal Superior de Puerto Rico, Sala de San Juan, y le solicitó que pusiera en vigor su orden. El Conservatorio compareció en oposición a la referida petición y le pidió al tribunal de instancia que revisara colateralmente las determinaciones hechas por la Junta durante el procedimiento de representación. (3)
*414Presentados los argumentos de las partes, el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante Sen-tencia de 21 de marzo de 1994, accedió a la petición de la Junta y confirmó sus referidas determinaciones.
Inconforme con la sentencia del tribunal de instancia, el Conservatorio recurrió ante nos, mediante auto de certio-rari, el 25 de abril de 1994. Nos solicitó que revocáramos dicha sentencia y que dejásemos sin efecto las determina-ciones de la Junta en el procedimiento de representación.(4)
Mediante Resolución de 22 de julio de 1994, expedimos el auto solicitado y le ordenamos a las partes que, además de discutir los errores señalados en la petición de certio-rari, examinaran a fondo si el Conservatorio era patrono o no bajo las disposiciones de la Ley de Relaciones del Tra-bajo de Puerto Rico y la Constitución del Estado Libre Aso-ciado de Puerto Rico.
Elevados los autos y sometidos los alegatos de las par-tes, procedemos a resolver.
II
Inicialmente debemos de determinar si los profesores del Conservatorio son “empleados gerenciales” sin derecho a unionarse y a la negociación colectiva, ya que si lo son, no es necesario determinar si la institución recurrente es “pa-*415trono” o no. U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335 (1994)(5).
Para que una persona o un grupo de personas puedan disfrutar los derechos a unionarse y a negociar colectivamente deben ser “empleados” dentro del alcance de la Ley de Relaciones del Trabajo de Puerto Rico (en adelante la Ley). U.P.R. v. Asoc. Pur. Profs. Universitarios, supra. La definición de “empleado” que esta ley contiene expresamente excluye a los individuos que trabajan en el servicio doméstico, a individuos empleados por sus padres o cónyuges, y a ejecutivos y supervisores. 29 L.P.R.A. see. 63(3). Existen también otras exclusiones que han sido establecidas mediante interpretación administrativa o judicial, una de las cuales es la del “empleado gerencial”. Id.
De acuerdo con la jurisprudencia federal,(6) la Junta ha adoptado la norma de excluir de toda unidad apropiada de negociación colectiva a empleados íntimamente ligados al interés o quehacer gerencial. Fondo del Seguro del Estado, Dec. de la J.R.T. Núm. D-565 (1970). En Compañía de Turismo, Dec. de la J.R.T. Núm. D-814 (1980), la Junta definió al empleado gerencial como aquel que: (1) tiene ideas, intereses y actitudes alineadas con las de la gerencia; (2) formula o determina la política y las *416normas administrativas y gerenciales del patrono en el curso de su trabajo, y (3) ejercita un alto grado de discre-ción para realizar su labor sin que tenga que conformarse a unas normas predeterminadas por el patrono. Véanse, ade-más: Compañía de Fomento de Turismo y Asociación de Inspectores de Juegos de Azar, Dec. de la J.R.T. Núm. D-645 (1983); Banco Gubernamental de Fomento, Dec. de la J.R.T. Núm. 594 (1972).
En U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, adoptamos la doctrina establecida por el Tribunal Supremo de Estados Unidos en NLRB v. Yeshiva University, 444 U.S. 672 (1980),(7) y extendimos, por primera vez en nuestra jurisdicción, la norma de “empleado gerencia?’ al ámbito universitario. En esa ocasión concluimos que un profesor universitario se considera “gerencia?’, y por lo tanto excluido del derecho a negociar colectivamente, si puede hacer recomendaciones efectivas sobre asuntos universitarios. U.P.R. v. Asoc. Pur. Profs. Universitarios, supra pág. 46.(8) Resolvimos que en el Recinto de Río Piedras de la Universidad de Puerto Rico existía un esquema de “autoridad colegiada”, en virtud del cual el profesorado universitario, a través de su variada participación en los *417distintos cuerpos representativos y procesos instituciona-les, tenía una ingerencia efectiva en la formulación y apli-cación de las normas académicas de la institución. U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, pág. 48. Concluimos, entonces, que todos los profesores de dicho Recinto eran “empleados gerenciales”, ya que a través de sus res-pectivos y complementarios quehaceres universitarios re-caía en ellos principalmente la conducción y manejo de los asuntos académicos, por lo que no les cobijaba el régimen de negociación colectiva.
Expuesta sucintamente la norma que formulásemos en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, nos toca examinar ahora las determinaciones de la Junta sobre este particular, y sú fundamento jurídico, en cuanto al caso de autos.
HH HH HH
La Junta, en el caso ante nos, se cuestionó si debía apli-car la normativa de NLRB v. Yeshiva University, supra. Se refirió a lo resuelto por ella en Autoridad de Energía Eléc-trica, Dec. de la J.R.T. Núm. 900 (1982).(9) En el referido caso, la Junta resolvió que sólo debe ser excluido de la uni-dad apropiada el empleado que en la ejecución de la polí-tica gerencial “pueda afectar directa o indirectamente el status de otros trabajadores”. Autoridad de Energía Eléc-trica, supra. En el caso de autos, la Junta aplicó este crite-rio y determinó que los profesores del Conservatorio no eran empleados gerenciales porque no intervenían de forma directa en la determinación de la política adminis-trativa, financiera o de personal de dicha institución. Sin embargo, a diferencia de lo decidido en U.P.R. v. Asoc. Pur. *418Profs. Universitarios, supra, en el caso ante nos la Junta tomó en cuenta el criterio de Yeshiva University, supra, y admitió que, en determinadas circunstancias, la interven-ción del profesorado en la implantación de normas acadé-micas podría afectar indirectamente el status de empleo del personal docente. Por lo tanto, en situaciones en que la unidad apropiada solicitada estuviese integrada por profe-sores, la Junta resolvió que se debía determinar si el efecto que produce la intervención de éstos en la implantación de normas académicas es “significativo, real y efectivo”, en cuyo caso los referidos profesores se debían excluir de la unidad. La Junta, pues, a diferencia de lo ocurrido en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, indagó si las recomendaciones claustrales sobre asuntos universita-rios eran substancialmente efectivas o no; luego de evaluar la prueba presentada al respecto, concluyó que no lo eran.
Según veremos, las determinaciones de la Junta sobre el entramado decisional en el Conservatorio y sobre la ingerencia y poder de recomendación de su profesorado fueron correctas conforme la legislación vigente al momento de ocurrir los hechos de este caso. Entonces, la Ley Orgánica de la Corporación del Conservatorio de Música de Puerto Rico, Ley Núm. 77 de 30 de mayo de 1980, según enmendada por la Ley Núm. 2 de 31 de julio de 1985 (18 L.P.R.A. secs. 1163c-1163h, establecía la estructura administrativa del Conservatorio. Pero, estando sometido este caso ante nos, se aprobó la Ley Núm. 141 de 9 de agosto de 1995 (18 L.P.R.A. sec. 1163c et seq.). Esta desvinculó al Conservatorio de la Corporación de las Artes Musicales (en adelante la C.A.M.), de la cual era subsidiaria desde 1985, para convertirlo en una corporación pública “autónoma”. La referida Ley Núm. 141 alteró la estructura administrativa del Conservatorio, por lo que debemos examinar, a su amparo, si los cambios aludidos afectan las determinaciones que hizo la Junta.
La dirección del Conservatorio recaía antes en la Junta *419de Directores de la C.A.M.(10) Como cuerpo rector del Con-servatorio, le correspondía a la Junta de Directores de la C.A.M. adoptar las normas, los reglamentos y los procedi-mientos necesarios para regir y conducir la marcha de la institución. La Junta de Directores de la C.A.M. también nombraba el Consejo General del Conservatorio, cuyos miembros constituían el organismo de dirección y supervi-sión inmediata sobre el Rector del Conservatorio respecto a la dirección e instrumentación de los programas y opera-ciones bajo la jurisdicción de la C.A.M. 18 L.RR.A. see. 1163f.
Al desvincularlo de la C.A.M., la Ley Núm. 141, supra, dispuso que el Conservatorio tendrá su propia Junta de Directores para ejercer esencialmente los mismos poderes que ejercía la Junta de Directores de la C.A.M. La nueva Junta de Directores también ejercerá las funciones del an-tiguo Consejo General, que ahora no existe en el actual esquema administrativo de la institución. (11)
El Rector del Conservatorio, nombrado por la Junta de Directores de éste, previa consulta con la facultad y el es-tudiantado, es el principal oficial ejecutivo de la institución. La Ley Núm. 141, supra, reconoce estatutaria-mente los poderes que le habían sido delegados al Rector a través de los años, por la Junta de Directores de la C.A.M. y por el antiguo Consejo General, además de los que ya se le reconocían en la anterior Ley Orgánica del Conservatorio. Según la See. 6 de la Ley Núm. 141, supra, 18 L.RR.A. sec. 1163f, el Rector ejercerá los poderes si-guientes:(12)
*420(a) Hacer cumplir los objetivos, normas, reglamentos y planes presupuestarios y de desarrollo del Conservatorio.
(b) Representar oficialmente al Conservatorio.
(c) Formular un Plan de Desarrollo para el Conservatorio para la consideración de la Junta.
(d) Someter a la Junta los reglamentos de aplicación general y todos aquellos asuntos que requieran su aprobación.
(e) Formular el proyecto de presupuesto anual y someterlo a la Junta para su consideración y aprobación, y una vez apro-bado el mismo, someterlo a los organismos gubernamentales correspondientes.
(f) Someter a la Junta, para su consideración, los nombra-mientos de los decanos y de cualquier otro funcionario que re-quiera confirmación.
(g) Nombrar y contratar personal docente y clasificado del Conservatorio.
(h) Orientar y supervisar el (sic) personal del Conservatorio y las funciones docentes, técnicas de investigación y administrativas.
(i) Nombrar conferenciantes visitantes y cualquier otra clase de personal visitante.
(j) Establecer y mantener relaciones con instituciones de edu-cación superior y centros de cultura de Puerto Rico y el exterior.
Además del Rector y de los Decanos de Administración y Asuntos Académicos, a los cuales, conforme la Ley Núm. 141, supra, les compete las funciones gerenciales ordina-rias en el Conservatorio, el Reglamento de la Facultad es-tablece el puesto de Director de Departamento y le delega amplios poderes gerenciales sobre los respectivos departa-mentos de la institución. Art. XIII, Sec. 13.1 del Regla-mento de la Facultad. Dicho Reglamento continúa en vigor, ya que la sección 8(b) de la Ley Núm. 141 dispone que los reglamentos que estaban vigentes al momento de apro-barse la misma continuarán vigentes hasta tanto sean en-mendados o derogados por la nueva Junta de Directores. Conforme lo dispuesto por el referido Reglamento, los Directores de Departamento son nombrados por recomenda-ción del Decano de Estudios al Rector, previa consulta con los profesores del departamento. El Rector hace el nombra-miento y lo somete a la Junta de Directores para su apro-bación final. Art. XIII, Sec. 13.4 del Reglamento de la *421Facultad. Las funciones de los Directores de Departamento son:
(a) Evaluar y supervisar al personal docente de su Depar-tamento.
(b) Planificar con el Decano de Estudios, la Registradora y con los miembros de su Departamento, las clases a ofrecerse.
(c) Revisar, con los miembros de su Departamento, el currí-culo y someter sus recomendaciones para la consideración del Comité de Currículo y del Senado Académico y finalmente con lá aprobación del Decano de Estudios y del Rector.
(d) Asignar los horarios de los profesores de su Departa-mento, previa coordinación con el Decano de Estudios y la Registradora.
(e) Proveer adiestramiento o actividades de mejoramiento profesional para los miembros de su Departamento y los recur-sos disponibles.
(f) Organizar los asuntos estudiantiles de su Departamento.
(g) Someter al Decano de Estudios y de Administración los pedidos de libros, música, discos, equipos, instrumentos, etc. según las necesidades de su Departamento y los recursos disponibles.
(h) Participar como jurado en los exámenes finales.
(i) Citar un mínimo de dos reuniones departamentales al se-mestre para dilucidar problemas, planteamientos, recomenda-ciones, etc., que tengan los miembros de su Departamento. In-formar por escrito al Decano de Estudios del resultado de esas reuniones.
(j) Rendir un informe semestral escrito al Decano de Estudios sobre la labor realizada.
(k) Coordinar con los miembros de su departamento, los exá-menes departamentales y supervisar la administración de los mismos.
(l) Coordinar con los miembros de su departamento, los exá-menes correspondientes a la remoción de incompletos a la fecha estipulada en el calendario académico. Igualmente, coordinará y supervisará los exámenes de convalidación de cursos.
(m) Realizar cualquier otra función relacionada con sus res-ponsabilidades como Director de Departamento, que le solicite el Rector y/o el Decano de Estudios.
Por su parte, la Junta de Directores de la C.A.M. pro-mulgó el Reglamento del Senado Académico del Conserva-torio y el Reglamento del Personal Docente —que también continúan vigentes— mediante los cuales se crearon una *422serie de cuerpos con la intención de integrar a la comuni-dad académica, y en específico a la facultad, al esquema administrativo del centro docente. El principal de estos cuerpos es el Senado Académico, el que al momento de los procedimientos ante la Junta estaba integrado por dieci-siete (17) miembros, de los cuales diez (10) eran profesores electos por el claustro,(13) cinco (5) eran administradores, miembros ex officio,(14) y dos (2) eran estudiantes. Art. 3, Sec. 3.1 del Reglamento del Senado Académico.
De acuerdo con el preámbulo de su Reglamento, el Se-nado Académico del Conservatorio “constituye el foro principal de la comunidad académica a través del cual la facul-tad participa en los procesos institucionales”. Según su Reglamento, el Senado Académico del Conservatorio es el cuerpo asesor de la administración en los asuntos académicos. Las funciones concretas de los senadores son varias. Estas son:
(1) Recomendar al Decano de Estudios todos los proyectos apro-bados por el Senado relacionados con cambios de programas curriculares, supresión o creación de cursos ....
(2) Recomendar la justa y equitativa distribución de créditos para el Grado de Bachiller en Música, dentro de las distintas especialidades.
(3) Velar por la excelencia académica en todos los niveles de enseñanza en el Conservatorio.
(4) Aprobar y recomendar a los Decanos de Estudios y Adminis-tración la política de admisión de estudiantes a la institución y cambios a la misma.
(5) Analizar los expedientes de los candidatos a graduación y hacer las recomendaciones al efecto.
(6) Revisar el Reglamento de la Facultad y el Reglamento de Estudiantes y hacer las recomendaciones pertinentes a la Junta de Directores.
*423(7) Analizar y hacer recomendaciones a los correspondientes funcionarios sobre los asuntos que afecten la vida estudiantil, esencialmente [sic] sobre los relacionados con los aspectos aca-démicos de la misma.
(8) Analizar y hacer recomendaciones a los correspondientes funcionarios sobre los asuntos que afecten la vida claustral, esencialmente [sic] sobre los relacionados con los aspectos aca-démicos de la misma.
(9) Cualquier otro asunto de orden académico que pueda tra-tarse [sic] a su atención por el cuerpo administrativo a cargo. Art. 2, Sec. 2.1-2.9 del Reglamento del Senado Académico.
Además del Senado Académico, existe una serie de co-mités institucionales que tiene como propósito la participa-ción de la facultad en la administración del Conservatorio. Existen seis (6) comités permanentes. Estos son: el Comité de Admisiones, el Comité de Personal, el Comité de Activi-dades, el Comité de Biblioteca, el Comité de Becas y el Comité de Graduación. (15)
El Comité de Personal lo crea y rige el Reglamento de Personal Docente y lo lo integran: el Decano de Estudios, el Director del departamento concernido y un profesor selec-cionado anualmente por cada departamento. Este Comité asesora al Rector en la evaluación del personal docente y somete recomendaciones para considerar nombramientos, ascensos, licencias, permanencias y otras acciones relacionadas. Las recomendaciones del Comité se le refie-ren al Decano de Administración. Este las remite, con sus propias recomendaciones presupuestarias, al Rector. El Rector evalúa las recomendaciones del Comité y del De-cano, y entonces somete su recomendación a la Junta de Directores para la acción final.
Por último, el Reglamento de la Facultad le reconoce a los profesores ingerencia en los asuntos administrativos y académicos de sus respectivos departamentos. A nivel de-partamental, el Reglamento provee, de manera general, que a los profesores se les consulte sobre el desarrollo más *424efectivo de los objetivos departamentales y, en específico, sobre el currículo a ofrecerse, la distribución de las clases y sus horarios, la elección del director del departamento y la administración de los exámenes de entrada y los exámenes finales. Art. XII, Sec. 122 del Reglamento de la Facultad.
Como puede observarse, el cambio principal efectuado por la nueva Ley Núm. 141, supra, en la estructura admi-nistrativa del Conservatorio es el relacionado con la crea-ción de su propia Junta de Directores. En lo demás, la or-ganización de la institución y su entramado decisional son los mismos que fueron examinados por la Junta de Rela-ciones del Trabajo al emitir su decisión en el procedimiento de representación de este caso.
IV
Visto el esquema administrativo del Conservatorio, resolvemos que son correctas las determinaciones de la Junta al efecto de que en el Conservatorio, no existe un esquema de autoridad colegiada de la facultad que justifique la exclusión general del profesorado del régimen de negociación colectiva. Es evidente, como concluyó la Junta, que los comités y órganos administrativos en los cuales los profesores participan, sólo intervienen de manera muy limitada en la formulación de las políticas institucionales, tanto en lo académico como en lo administrativo. Las opiniones e ideas de los profesores, incluso las de aquellos que son miembros de los comités institucionales y del Senado Académico, tienen un efecto mínimo en la administración del Conservatorio. Sus recomendaciones sobre los asuntos del Conservatorio son sólo eso. No son sustancialmente efectivas. No intervendremos, pues, con la conclusión de la Junta de que los profesores del Conservatorio no son empleados gerenciales.
Un examen del esquema administrativo del Conservatorio demuestra que ha habido algún intento de crear *425unos espacios para la participación de la facultad en la formulación de la política académica y administrativa. Sin embargo, un análisis exhaustivo del expediente adminis-trativo demuestra que la Junta tuvo ante sí prueba que indica que, en el funcionamiento real del Conservatorio, la intervención de los profesores en la dirección institucional es muy limitada. Contrario a lo que determinamos que ocurre en el Recinto de Río Piedras de la Universidad de Puerto Rico, en el Conservatorio los claustrales como grupo no tienen de hecho una ingerencia efectiva en la formula-ción y aplicación de las normas académicas de la institución.
A. Comenzamos por la prueba aportada sobre el Senado Académico. Existe prueba sustancial en el expediente que apoya la determinación de la Junta de que el poder que se le ha concedido a éste para intervenir en el diseño del cu-rrículo, en la implantación de nuevos programas educati-vos y en el desarrollo de normas académicas, es suma-mente diluido y de escasa efectividad.
En lo referente al diseño del currículo —que constituye una de las labores académicas primordiales— la prueba presentada demuestra que los profesores senadores no tie-nen autoridad para recomendar directamente cambios curriculares. Cualquier intento de los profesores de propi-ciar cambios en el currículo del Conservatorio tiene que pasar por un “filtro” gerencial. El Reglamento del Senado Académico establece que las propuestas sobre los cambios de programas curriculares, la supresión o la creación de cursos se iniciarán a nivel departamental, pasando luego al Comité de Currículo, antes de que éstas puedan ser con-sideradas por el Senado. Este procedimiento, en efecto, sig-nifica que el Senado sólo puede considerar aquellas pro-puestas que le sean referidas por el Comité de Currículo. En el Conservatorio, el Comité de Currículo está integrado exclusivamente por la gerencia, ya que sus miembros son el Decano de Estudios y los jefes de departamento. La inter-*426vención del Comité de Currículo en el proceso de consulta tiene el efecto de limitar la participación de los profesores senadores a ofrecer meros comentarios sobre la adecuaci-dad de cambios curriculares propuestos, en última instan-cia, por la administración; por lo que su capacidad de afec-tar el status de los claustrales, directa o indirectamente, es muy limitada.
De la prueba aportada por las partes surgen varios he-chos que demuestran el escaso poder que tiene el Senado Académico en la implantación de nuevos programas y en los cambios de currículo. La Junta tuvo ante sí prueba de que tanto el Programa de Cuerdas como el Programa de Maestros Itinerantes habían sido establecidos por la admi-nistración sin consultar previamente con el Senado. El Programa de Maestros Itinerantes lo implantó el Rector. Este contrató a sus profesores, mientras que el Programa de Cuerdas fue diseñado por un experto extranjero contra-tado por la administración sin contar con la intervención del claustro. Otro incidente en el cual la Junta, correcta-mente, hizo énfasis fue el intento de la administración por establecer un nuevo bachillerato con especialidad en mú-sica popular. Este bachillerato fue desarrollado por la pro-pia administración. Esta contrató a varios profesores, y hasta lo anunció en la prensa, antes de consultar al Senado sobre el mismo y sobre la oposición conocida de los profesores-senadores. La administración sólo desistió de implantar el referido programa luego de la protesta pú-blica que hizo el claustro. El hecho de que un cambio curricular tan importante como ese se haya tratado de im-plantar sin la participación activa de la facultad, es prueba clara de la ausencia de un esquema de autoridad colegiada en el Conservatorio.
Además de evaluar la ingerencia del Senado Académico, la Junta evaluó a los comités institucionales del Conserva-torio en los cuales participan los profesores. La prueba que obra en el récord demuestra que al menos cuatro (4) de *427estos comités estuvieron inactivos hasta 1987 y que los de-más no habían funcionado eficientemente. En específico, sobre el Comité de Personal (debido a su reciente creación al momento de darse los procedimientos de representación en el caso de autos (1988)) la Junta no tuvo evidencia su-ficiente ante sí que le permitiera determinar el efecto real que estaba teniendo dicho comité sobre las condiciones de trabajo de los claustrales. La Junta, por lo tanto, no erró al determinar que, de acuerdo con la prueba presentada du-rante el procedimiento de representación sobre la partici-pación de los profesores en los Comités, no se justificaba su exclusión de la unidad apropiada.
La prueba evaluada por la Junta demuestra un es-quema administrativo en el que el Rector, junto con los jefes de departamento, han ejercido directamente la mayor parte de las funciones del Senado Académico y de los comi-tés institucionales, implantando ellos la política institucio-nal, sin la intervención “significativa, real y efectiva” de los profesores del Conservatorio. Es sobre estos administrado-res en quienes recae principalmente la conducción y el ma-nejo de los asuntos universitarios más importantes, tanto los académicos como los administrativos. En cuanto a los profesores, existe evidencia sustancial en el récord de que sus opiniones e ideas no tienen un efecto notable sobre el quehacer universitario.
Por otro lado, las enmiendas hechas a la Ley Orgánica del Conservatorio por la Ley Núm. 141, supra, no le reco-nocen a los profesores o a los órganos administrativos en los cuales éstos participan nuevos poderes o derechos que justifiquen alterar lo antes concluido. Las referidas en-miendas claramente no adelantan la creación de un es-quema de autoridad colegiada en el Conservatorio, sino que más bien reafirman los amplios poderes ejercidos por la Junta de Directores y el Rector del Conservatorio.
Por todo lo anterior, resolvemos no intervenir con la de-terminación de la Junta en cuanto a que los profesores del *428Conservatorio no son “empleados gerenciales” para propó-sitos de negociar colectivamente.
V
Resuelto ya que los profesores del Conservatorio no son “empleados gerenciales” para fines de negociar colectiva-mente, debemos ahora determinar si el Conservatorio es “patrono” o no para los efectos de la Constitución o de al-guna legislación pertinente.
La Constitución del Estado Libre Asociado de Puerto Rico reconoce a todos los empleados del sector privado el derecho a organizarse y a negociar colectivamente sus condiciones de trabajo, mas no así a todos los del sector público. Nuestra Ley Fundamental configura el derecho a la negociación colectiva sólo para los empleados públicos que trabajen en “agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados ...”. Art. II, Sec. 18, Const. E.L.A., supra, ed. 1982, pág. 330. La Comisión sobre la Carta de Derechos de la Asamblea Constituyente, en su informe, indicó que:
Los derechos congregados en torno al convenio colectivo no se hacen extensivos, en primer término, a los trabajadores o em-pleados del gobierno en sus funciones regulares, esto es, al ám-bito de empleados públicos encargados de suplir los servicios normales del gobierno, ni tampoco a los empleados de agencias o instrumentalidades públicas cuando éstas operan fuera de los supuestos de la empresa y el negocio privado. En todos los casos así exceptuados, el empleo es incidental al servicio, constitu-yendo este último una responsabilidad indeclinable para con la ciudadanía. (Énfasis suplido.) 4 Diario de Sesiones de la Con-vención Constituyente 2574-2575 (1961).
Por imperativo constitucional, pues, el ordenamiento jurídico de Puerto Rico divide al sector público, para propósitos de negociación colectiva, en dos (2) grupos. Por un lado están los empleados públicos a los cuales se les reconoce un derecho constitucional a negociar colectiva-*429mente en iguales condiciones que a los del sector privado por su similaridad con éstos. Por otro lado se encuentran aquellos empleados públicos que, por su similaridad a los que tienen cargos en el servicio gubernamental regular, están excluidos de dicha protección constitucional y no les es reconocida la capacidad de reclamarla. J.R.T v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360, 365 (1984).
La referida división fue el resultado de un acuerdo, du-rante el proceso de formular nuestra Constitución, entre los que proponían que se les reconociese a todos los emplea-dos, fueran de la empresa privada o del Gobierno, el dere-cho a sindicarse y los que preferían que se les negase tal derecho a los empleados públicos, aun a aquellos en empre-sas de carácter privado explotadas por el Estado. J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, T. III, págs. 199-207; J.R.T. v. Asoc. Servs. Médicos Hosp., supra, pág. 364. Entre aquellos que se opusieron inicialmente a la sindicación de los empleados públicos se encontraba el Gobernador de Puerto Rico de aquel entonces, Luis Muñoz Marín, quien veía graves peli-gros en concederle en la Constitución a todo empleado pú-blico el derecho a organizarse e irse a la huelga. Trías Monge, op. cit., pág. 206. La propuesta inicial del Presi-dente de la Comisión de la Carta de Derechos, Jaime Be-nitez, reflejaba esta preocupación y le negaba a todos los empleados públicos el derecho a la sindicación y a la huelga. Trías Monge, op. cit., pág. 202. Por otro lado, esta-ban aquellos que rechazaban que se discriminara contra empleados públicos de empresas identificadas con el sector privado, privándoseles de derechos tradicionalmente reco-nocidos a los trabajadores en dichos campos simplemente por el hecho de que su patrono fuese el Estado o una de sus agencias. Trías Monge, op. cit., pág. 206. El acuerdo con-certado, plasmado en la Constitución, le otorga rango cons-titucional al derecho a negociar colectivamente sólo para el limitado grupo de empleados que trabajan en una agencia *430o instrumentalidad pública que funciona como negocio privado.
En AAA v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976), examinamos por primera vez la cuestión de cómo decidir si una instrumentalidad pública funciona como negocio privado, a los fines de determinar si sus empleados tienen derecho a la negociación colectiva. En esa ocasión hicimos referencia a la discusión que de este asunto hubo en la Asamblea Constituyente. Concluimos “que no existe un solo criterio para determinar cuándo una agencia o instrumentalidad del gobierno funciona o no como una empresa o negocio privado y goza o no en consecuencia del derecho a la huelga”. Id., pág. 450. Reconocimos, sin embargo, la intención de los que redactaron la Constitución de que los dos (2) criterios, en torno a los cuales giró la discusión en la Asamblea Constituyente, fuesen “de vital importancia para la definición de los términos que nos ocupan”. íd, pág. 452.
Uno de los referidos criterios es la naturaleza intrínseca de la agencia o instrumentalidad pública en cuestión. Si ésta rinde servicios que nunca han sido prestados por em-presas privadas, entonces su naturaleza tiende a ser gu-bernamental más bien que de negocio privado. Véase Dia-rio de Sesiones, supra, Vol. 3, págs. 1618 y 1620. En cambio, si la instrumentalidad rinde servicios como los que prestan empresas privadas, y lo hace con propósitos lucra-tivos, su naturaleza tiende a ser la de un negocio privado. íd.
El otro criterio fundamental formulado en la Asamblea Constituyente tiene que ver con la reglamentación de las condiciones de trabajo del empleado de la agencia o instru-mentalidad concernida. La cuestión medular es si cosas tales como el salario, la permanencia en el puesto, las va-caciones y otras condiciones similares están protegidas por la ley o no. Si lo están, entonces la agencia o instrumenta-lidad tiende a ser gubernamental. Diario de Sesiones, su*431pra, Vol. 3, págs. 1613-1621. Como bien señaló el delegado Negrón López, el plan esencial en lo referente a los traba-jadores en la Constitución a aprobarse consideraba que és-tos habrían de estar protegidos por una de dos (2) mane-ras: por alguna legislación que les garantizase unas condiciones básicas de trabajo o, en ausencia de ésta, por algún convenio colectivo y por los derechos relativos a la negociación del mismo. Si el empleado estaba protegido por algún esquema normativo estatal, entonces no tenía dere-cho a la negociación colectiva, porque se entendía que la protección de ley sobre las condiciones de trabajo era equi-valente a lo que la negociación colectiva le ofrecía como seguridad al trabajador.
En una de sus varias esclarecedoras intervenciones so-bre este asunto, Negrón López explicó el plan constitucio-nal de este modo:
SR. NEGRON LOPEZ: Dentro de esa filosofía entiendo que los grupos de trabajadores, sean estos empleados de cualquier categoría o sean obreros de cualquier categoría, que estén de alguna manera relacionados con los instrumentos públicos, con las agencias regulares de servicio del gobierno, con las corpora-ciones y con todas las entidades gubernamentales que existan para propósitos gubernamentales o corporativos — entiendo que esos grupos de trabajadores han de estar en una de dos juris-dicciones: o han de estar regidos por las leyes que regulan las relaciones del trabajo, que llamamos en nuestra legislación actual del trabajo, la Ley de Relaciones del Trabajo, y en ese caso son obreros para todos los fines, y para ellos se estatuyen aquí las garantías para la protección y la defensa y bienestar; o de lo contrario son empleados del gobierno y tienen las otras garan-tías, igualmente respetables, del servicio civil.
De manera que cuando yo preguntaba qué quiere decir agen-cias o instrumentalidades que funcionen como empresas priva-das, yo no estaba preguntando si se refería a la naturaleza del negocio en sí; porque una empresa privada de guaguas, tiene unos chóferes que manejan una [sic] guaguas, y una empresa pública de guaguas tiene unos chóferes que manejan una [sic] guaguas; a estos chóferes les echan gasolina por la mañana en sus tanques, les entregan unos tickets, los mandan a la calle, les señalan unas rutas y las dos empresas funcionan de igual manera. Pero en la empresa privada, puesto que no es una *432empresa gubernamental, los chóferes y los empleados han de estar regidos por la Ley de Relaciones del Trabajo, y a eso va encaminada, entiendo, esta disposición de la carta de derechos.
Ahora [con repecto a] los empleados de la empresa pública, que también funciona como una empresa privada — si están pro-tegidos por la Ley de Personal, que supone permanencia en su empleo, que supone un plan de retribución mínima garantizada por ley, que supone vacaciones, que es el equivalente para el servidor público de lo que en la negociación colectiva obtiene el obrero privado — no hay ninguna razón para que nosotros no digamos categóricamente que “funcionar” no significa la natu-raleza del negocio, sino que funcionar como empresa privada, se refiere a cuál es la norma que va a regir el personal. (Enfasis suplido.) Diario de Sesiones, supra, págs. 1617-1618.
En A.A.A v. Unión Empleados A. A. A., supra, págs. 455-456, reconocimos, además, que por razón de las realidades a que sirve y en que opera una Constitución, existían otros criterios que, junto con los dos (2) ya mencionados, podían considerarse para resolver cuándo es que una agencia fun-ciona como una empresa privada; sugerimos varios de ellos “sin pretender agotar la lista”. íd., pág. 455. Resaltamos que lo esencial era “examinar en cada caso la conjunción de factores existentes para a su luz resolver si la agencia con-cernida funciona o no como un negocio privado en el sen-tido constitucional”. íd., pág. 456.
En el caso de autos, la Junta concluyó que el Conserva-torio era un patrono para el propósito de la negociación colectiva. Por ello, resolvió que tenía jurisdicción para for-mular las órdenes que emitió durante el procedimiento de representación en este caso. Debemos determinar si tal conclusión es correcta a la luz de los criterios pertinentes referidos antes.
A. Naturaleza de la instrumentalidad
Para determinar que el Conservatorio era “patrono”, la Junta descansó substancialmente en su apreciación de la situación financiera del mismo. Determinó que el Conser-vatorio era patrono, en gran medida, por entender que éste *433tenía autonomía fiscal y por ello podía funcionar como ne-gocio lucrativo. La Junta apoyó su conclusión en que el Conservatorio supuestamente tiene control absoluto de sus fondos y puede gastarlos de acuerdo con los objetivos de la Corporación; en que aprueba su propio sistema de contabi-lidad, y en que puede aceptar donaciones o préstamos e invertir el producto de éstos para cualquier fin corporativo válido.
El referido análisis de la Junta es sumamente defectuoso. Ésta erró no sólo en no aquilatar propiamente la naturaleza del Conservatorio como institución, sino, además, en no concederle suficiente peso en su apreciación a las limitaciones que tiene el Conservatorio en lo relativo a su presupuesto. La prueba que surge del expediente demuestra que, en realidad, el Conservatorio no tiene autonomía fiscal debido a su incapacidad de facto de generar sus propios fondos.
Como señalamos en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, las empresas que operan con fines de lucro obtienen ganancias que provienen de la venta de sus pro-ductos a precios que sobrepasan sus costos. Bajo este es-quema, las decisiones gerenciales de la empresa tienen un impacto directo sobre sus fondos, ya sea mediante el control de los costos o la determinación de los precios. Este esquema no se da ni puede darse en el Conservatorio. De la prueba en autos se desprende que, para 1990, alrededor del ochenta y cinco por ciento (85%) del presupuesto del Conservatorio provenía del Fondo General del Estado Li-bre Asociado. En comparación, sólo el seis por ciento (6%) del presupuesto del Conservatorio provenía de la matrí-cula de los estudiantes. Excepto por una pequeña asigna-ción autorenovable, la inmensa mayoría de los fondos pú-blicos que recibía el Conservatorio provenían del presupuesto que anualmente es aprobado por la Asamblea Legislativa. Esto significa que el Conservatorio, para poder funcionar, depende esencialmente de los fondos que la *434Asamblea Legislativa decida asignarle cada año. Además, tales fondos tienen que ser gestionados anualmente, al igual que hacen otras agencias gubernamentales, a través de la Oficina de Presupuesto y Gerencia del Gobierno de Puerto Rico (en adelante O.P.G.). See. 8 de la Ley Núm. 141, supra, 18 L.P.R.A. sec. 1163g.
Este es el proceder típico de las agencias y los departa-mentos gubernamentales cuyos presupuestos dependen de la asignación que se les haga del fondo general, mas no así el de aquellas corporaciones públicas que funcionan como empresas privadas, como lo son, digamos, la Autoridad de Energía Eléctrica y la Telefónica, que reciben una parte sustancial de sus ingresos de lo que cobran al público por sus servicios. Ya que obtienen una gran parte de sus ingre-sos de lo que cobran por sus servicios, las referidas corpo-raciones públicas, a diferencia del Conservatorio, gozan de considerable autonomía fiscal y resulta limitada la inge-rencia de la O.P.G. y de la Asamblea Legislativa en la pre-paración de sus presupuestos.
Ante esta situación, la Junta concluyó que el hecho de que la mayor parte de los fondos del Conservatorio provi-niera del presupuesto del Gobierno central, no era un im-pedimento para que éste fuese considerado como “patrono” porque, según la Junta, el Conservatorio tenía la facultad de aumentar sus ingresos de otras fuentes. Esto también constituye una apreciación errónea de parte de la Junta.
Al presente, según la Junta, el Conservatorio cobra por el uso de su planta física —teatros y salones— a entidades públicas y privadas que la alquilan ocasionalmente. El Conservatorio cobra también por las clases de música que ofrece fuera de su programa regular. La Junta determinó que el Conservatorio cobraba unas cantidades equivalen-tes a su valor real por los referidos servicios, pero que su ley orgánica no le prohibía cobrar más por estos. La Junta erró al darle un peso exagerado al posible valor financiero de estos tipos de servicio. Estos servicios representan, en-*435tre todos, sólo un bajísimo por ciento de los ingresos del Conservatorio en comparación con los fondos gubernamentales. Más aún, no hay nada en las leyes que han creado y organizado el Conservatorio que permita su-poner que dicha Institución se estableció para que funcio-nara como un negocio lucrátivo. No le compete al Conser-vatorio aumentar el precio de sus servicios para obtener “ganancias”, ya que tal no es su propósito institucional. Más bien, lo que le corresponde al Conservatorio es asegu-rar que todas sus políticas operacionales respondan al fin primordial de proveer educación musical a estudiantes talentosos. El Conservatorio, por lo tanto, está limitado en cuanto al arrendamiento de sus facilidades físicas y a la prestación de sus servicios docentes para otros propósitos que no estén directamente relacionados con la educación de sus estudiantes regulares. A través de estos servicios, es poco probable que el Conservatorio pueda aumentar sus ingresos de manera significativa sin quebrantar su misión estatutaria esencial.(16)
Por otro lado, la Junta determinó que el hecho de que el Conservatorio sólo cobrara por concepto de matrícula una cantidad nominal —ciento veinte dólares ($120.00) para 1988— no era un factor determinante, ya que la institución no estaba imposibilitada de aumentar legalmente sus cos-tos de matrícula tanto como fuese prudente. Según la Junta, al unirse un aumento en el costo de la matrícula a lo que cobraba por otros servicios, el Conservatorio podría convertirse en una operación lucrativa. Esta conclusión es claramente errónea, no sólo por ser especulativa e irreal, sino además porque no guarda relación alguna con la na-turaleza real del Conservatorio y los propósitos que hubo al crearlo, como ya hemos señalado.
El principal objetivo estatutario del Conservatorio *436es proveer a los jóvenes talentosos del país la oportunidad de obtener una educación pública universitaria en el campo de la música sin que importe la condición social o económica de éstos. Se trata de una institución creada para implantar la importante política pública de promover el desarrollo y enriquecimiento de las artes musicales en el país, principalmente a través de la educación de profesio-nales de primer orden en el campo de la música. Si bien la labor de impartir educación musical es compartida con en-tidades privadas, la finalidad de promover tal educación a niveles de excelencia, sobre todo en relación con jóvenes talentosos de escasos recursos, convierten al Conservatorio en una Institución singular, de clara naturaleza gubernamental. Por ello, la premisa de la Junta de que el Conservatorio puede fijar los costos de matrícula a un nivel lo suficientemente alto como para convertirse en una ins-titución fiscalmente autosuficiente es errónea. Resultaría inevitablemente en una seria limitación a la oportunidad de los jóvenes talentosos de escasos recursos de obtener una educación en el campo musical. Por su propia natura-leza como institución pública, según las leyes que lo crea-ron, el Conservatorio está impedido de convertirse en un centro docente dirigido a ofrecer educación musical sólo a aquellos estudiantes que puedan pagar altos costos.
El Conservatorio, pues, a diferencia de otras corporacio-nes públicas, no cobra ni puede cobrar sustancialmente lo que valen sus servicios. Ello lo coloca en una situación de dependencia permanente de los fondos públicos que las Ra-mas Ejecutiva y Legislativa acuerden asignarle.
Otra característica que diferencia al Conservatorio no sólo de la empresa privada, sino también de gran parte de las corporaciones públicas, es que no está autorizado para emitir bonos y así financiar sus operaciones.(17) *437Esta limitación priva al Conservatorio de una importante fuente de ingresos con la que cuentan las corporaciones del sector privado y gran parte de las del sector público. En este aspecto, el Conservatorio se asemeja fundamental-mente a las agencias y los departamentos gubernamenta-les que dependen exclusivamente de las asignaciones del fondo general para funcionar.
Privado de medios propios suficientes para generar in-gresos, el Conservatorio no tiene ni remotamente el espa-cio que tienen las empresas privadas para manipular los elementos de “costos y ganancias” de modo que pueda en-carar con éxito los reclamos que inevitablemente surgen de la negociación colectiva. Véase U.P.R. v. Asoc. Pur. Profs. Universitarios, supra. La Junta no examinó si realmente el Conservatorio, con todos los conocidos problemas económi-cos que ha sufrido durante su existencia, y de acuerdo con la prueba que hay en el expediente, podría funcionar ade-cuadamente bajo un régimen de negociación colectiva cuando tiene muy poco control real sobre sus ingresos principales. Las decisiones y acciones que realice el Con-servatorio en el ejercicio de sus facultades legales quedan limitadas por su situación fiscal la cual, como hemos visto, no controla. No existe la supuesta autonomía fiscal que determinó la Junta, ya que el presupuesto operacional del Conservatorio depende de las decisiones que tomen la ofi-cina de presupuesto y gerencia de la Rama Ejecutiva y de la Asamblea Legislativa.(18) Son estas últimas las que real-mente determinan su presupuesto y, así, ejercen un grado substancial de control sobre el Conservatorio. (19) En resu-*438men, tanto por sus fines eminentemente públicos como por su esencial dependencia presupuestaria en la asignación de fondos públicos, el Conservatorio, como Institución, se asemeja mucho más a una agencia gubernamental típica que a una empresa privada. Véase J.R.M. v. J.R.T, 108 D.P.R. 448 (1979).
B. La reglamentación de las condiciones de trabajo de los empleados del Conservatorio
La Junta consideró como determinante para concluir que el Conservatorio era patrono en el caso de autos que dicha Institución, en el pasado, ha negociado colectivamente con sus empleados no docentes, reconociendo así su status como patrono. Para examinar adecuadamente esta cuestión, es menester hacer un breve recuento del historial de negociación colectiva en el Conservatorio.
El Conservatorio de Música fue creado originalmente mediante la Ley Núm. 35 de 12 de junio de 1959 (18 L.P.R.A. secs. 1163-1163b) como un programa a ser admi-nistrado por el Festival Casals, Inc., que a su vez era una corporación pública subsidiaria de la Compañía de Fo-mento Industrial. En 1963, como parte de un procedi-miento de representación instado por los empleados no do-centes del Conservatorio, la Junta declaró a dicha Institución como “patrono” para propósitos de la negocia-ción colectiva bajo la Ley Núm. 130, supra. La decisión de la Junta estuvo exclusivamente fundada en que el Conser-vatorio, para aquel momento, era una subsidiaria de la Compañía de Fomento Industrial, la cual a su vez era una de las instrumentalidades públicas expresamente incluidas en la definición de patrono en la Ley. Los empleados no docentes eligieron como su representante a la Unión Inde-pendiente de Empleados de la Compañía de Fomento Industrial. Esta, por las siguientes dos (2) décadas, negoció *439varios convenios colectivos con la gerencia del Conser-vatorio.
En 1980, por virtud de la Ley Núm. 77, supra, se creó la Corporación del Conservatorio de Música de Puerto Rico como una corporación pública subsidiaria de la Adminis-tración para el Fomento de las Artes y la Cultura (en ade-lante la A.F.A.C.). La referida ley designó al Conservatorio como un administrador individual bajo la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1301 et seq. La eliminación del vínculo entre la Compañía de Fo-mento Industrial y el Conservatorio, y la inclusión de éste último bajo la citada ley de personal, llevó a la administra-ción de la A.F.A.C. a cuestionar la continua vigencia de la determinación original de la Junta que reconocía al Con-servatorio como patrono. Al vencerse el convenio colectivo con los empleados no docentes del Conservatorio en 1983, la A.F.A.C. se negó a volver a negociar con la Unión.
En 1985, como parte de una reforma de las instituciones culturales del Gobierno de Puerto Rico, la Asamblea Legis-lativa eliminó a la A.F.A.C. Creó en su lugar a la Corpora-ción de las Artes Musicales —bajo la cual se colocó al Con-servatorio— como corporación subsidiaria. Además, la Asamblea Legislativa enmendó la Ley Orgánica del Con-servatorio para excluirla de las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico. Ante este cambio estatutario, la Unión realizó gestiones para iniciar la negociación de un nuevo convenio colectivo entre la ad-ministración y los empleados no docentes del Conser-vatorio. La gerencia del Conservatorio le exigió a la Unión, previo al inicio de las negociaciones, que obtuviera de la Junta una certificación de representante. El 30 de enero de 1986 la Junta nuevamente certificó a la Unión como la representante de los empleados no docentes del Conser-vatorio. El Conservatorio accedió entonces a nego-ciar.
*440Durante dichas negociaciones, la Junta de Directores de la C.A.M. le solicitó al Secretario de Justicia que emitiera una opinión en torno a si los empleados administrativos no docentes del Conservatorio tenían el derecho constitucio-nal y estatutario a negociar colectivamente. El Secretario de Justicia declaró en su opinión, entonces, que él estaba imposibilitado de expresarse sobre este asunto debido a que la Junta ya había asumido jurisdicción y había hecho una determinación en este caso. Op. Sec. Just. Núm. 1987-17. Según la opinión del Secretario de Justicia, la Junta de Directores de la C.A.M. debía encauzar su consulta a tra-vés de la Junta. Id. El Conservatorio firmó entonces el con-venio colectivo con sus empleados no docentes, y volvió a firmar otro en 1993, el cual está vigente hoy.
La Junta determinó que al negociar varios convenios colectivos con sus empleados no docentes, el Conservatorio había aceptado su condición de patrono bajo la Constitu-ción y la Ley, y que ello era determinante en este caso. La Junta intimó, además, que la propia Asamblea Legislativa había reconocido la condición de patrono del Conservatorio al excluir a sus empleados del ámbito de la Ley de Personal del Servicio Público de Puerto Rico. La Junta afirmó que, luego que la gerencia del Conservatorio cuestionara a la Unión sobre el derecho a la representación sindical de su matrícula debido a los cambios introducidos por la Ley Núm. 2, supra, y, en específico, por la inclusión de los em-pleados de la Corporación al Sistema de Personal, éstos gestionaron ante la Asamblea Legislativa la enmienda de dicha disposición. Según la Junta, la Asamblea Legislativa atendió el reclamo de los empleados del Conservatorio y, al enmendar la ley orgánica de la Corporación en 1985, lo excluyó de la citada ley de personal, por lo que la Junta concluyó que la Asamblea Legislativa reconoció el derecho a negociar colectivamente de los empleados del Conservatorio. Examinemos la validez de estos dictámenes de la Junta.
*441Según señalamos antes, la reglamentación de las condiciones de trabajo del empleado público es un factor importante en la determinación de si tal empleado tiene derecho constitucional o no a la negociación colectiva. Si el empleado público en cuestión no está protegido por la Ley de Personal del Servicio Público de Puerto Rico o por algún otro régimen análogo de servicio civil, su carácter como trabajador se asemeja al de las empresas privadas; por lo tanto, existiría un fundamento significativo en favor de la decisión de que tiene derecho a la negociación colectiva.
Al examinar los aludidos dictámenes de la Junta a la luz de esta normativa, es menester señalar que en lo que aquí nos concierne el referido historial de negociación co-lectiva en el Conservatorio de por sí no determina real-mente la controversia ante nos. Sólo refleja que en el Con-servatorio ha habido en unas épocas alguna negociación colectiva y en otros ninguna. En las instancias en que sí hubo negociación colectiva, ocurrió únicamente respecto a los empleados no docentes del Conservatorio. No incluyó a los profesores, que son los que están ante nos ahora. Se trata, pues, de un historial parcial e intermitente de nego-ciación colectiva que no tiene la exagerada importancia que le atribuyó la Junta. No la tiene porque la mayor parte de tal negociación ocurrió en épocas cuando las circunstan-cias del Conservatorio eran sustancialmente distintas a las que esa Institución tiene ahora, por lo que dicho “preceden-te” de negociación colectiva es inaplicable a la situación actual. Tal es el caso de las negociaciones realizadas mien-tras el Conservatorio fue parte de la Compañía de Fomento Industrial, que a su vez era “patrono”, por expresa defini-ción de la Ley. Es decir, en la mayor parte de las referidas instancias en que hubo negociación colectiva entre el Con-servatorio y los empleados no docentes, ello ocurrió porque en virtud de una expresa designación legislativa el Conser-vatorio era “patrono”. Se negoció colectivamente entonces porque tal era el claro mandato legislativo. En la actuali-*442dad, sin embargo, el legislador no ha designado "patrono” al Conservatorio como lo hizo de 1959 a 1980.
La otra instancia de negociación ocurrió en 1986, cuando el Conservatorio, a pesar de expresar serias dudas sobre el alegado derecho a la negociación, no lo cuestionó judicialmente. El mero hecho de haber accedido entonces al reclamo de negociar no establece un estado de derecho ni constituye un precedente vinculante que sea determinativo jurídicamente de la cuestión ahora ante nos.(20) Debe tenerse en cuenta que en Puerto Rico, tanto nuestra Constitución como la federal garantizan el derecho de asociación. R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1496.(21) Ese derecho ciertamente per-mite que los empleados públicos que no están autorizados constitucionalmente a llevar a cabo acciones laborales concertadas puedan, al menos, organizar asociaciones y hacer reclamos a los que dirigen las entidades gubernamentales donde trabajan, incluso reclamos relacionados con las condiciones de trabajo. En tales casos, la gerencia de la entidad gubernamental —si tiene los recursos para ello— puede acceder prudencialmente a todos o a algunos de tales reclamos, sin que ello constituya “negociación colectiva” propiamente. Véanse: Board of Trustees, etc. v. Public Emp. Council, 571 S.W.2d 616 (1978); American Federation of State, Co. & Mun. Emp. v. Woodward, 406 F.2d 137 (8vo Cir. 1969). Entre una agrupación de empleados y su agencia, pues, puede haber intensos diálogos sobre las condiciones de empleo, incluso reclamos concretos y concesiones, sin que ello ocurra bajo el régimen jurídico de la ne-*443gociación colectiva. Por esta razón, también, el aludido historial en que descansó la Junta no tiene, como ya hemos señalado, la importancia que ésta le atribuyó.
Lo que sí tiene mucho peso, respecto a lo que nos toca resolver, es si las condiciones de trabajo de los profesores del Conservatorio están regidas o no por algún esquema normativo de servicio civil. Si no lo están —y, por lo tanto, dichos profesores no tienen una protección de ley respecto de las condiciones de empleo— entonces existiría un fun-damento de peso para resolver que tienen derecho a ampa-rarse bajo el régimen alterno de la negociación colectiva. (22)
La ley vigente respecto al Conservatorio —Ley Núm. 141, supra— en su Sec. 3(h), 18 L.P.R.A. sec. 1163d(h), dis-pone que éste estará exento de la Ley de Personal del Ser-vicio Público de Puerto Rico. No obstante, dicha ley tam-bién ordena al Conservatorio a “adopta[r] un sistema de personal, planes de retribución y de clasificación y las re-glas y reglamentos que sean necesarios para cumplir con dichos planes y sistemas”. íd. Más aún, dicha ley declara que los “funcionarios, agentes y empleados [del Conservatorio] serán empleados públicos clasificados y do-centes con derecho a pertenecer a la Asociación de Emplea-dos de[l] Gobierno de Puerto Rico [y] beneficiarse del Sis-tema de Retiro del Gobierno de Puerto Rico”. Además, como el estatuto ordena la continuada vigencia de los re-glamentos que prevalecían en el Conservatorio al momento de éste aprobarse, hasta tanto sean enmendados o deroga-dos, sigue en vigor el Reglamento del Personal Docente del Conservatorio. En él se preceptúan unas condiciones esen-ciales de empleo, que incluyen cosas tales como tipos de *444nombramiento, licencias, permanencia en el cargo, hora-rios de trabajo, beneficios marginales y otras.
Todo lo anterior evidencia que los profesores del Conservatorio están cobijados por un régimen de servicio civil. Sus condiciones de empleo están protegidas por un esquema jurídico de personal de tipo gubernamental, como el que se vislumbró en la Asamblea Constituyente para los empleados públicos que no tendrían derecho a la huelga y a la negociación colectiva. Diario de Sesiones, supra, págs. 1613-1614. Respecto a este importante segundo factor, la situación del Conservatorio se asemeja mucho más a una agencia gubernamental típica que a una empresa privada.
Por otro lado, no puede concluirse que la Asamblea Legislativa le concedió a los empleados del Conservatorio el derecho a la negociación colectiva en la legislación vigente referente a dicha instrumentalidad pública. Hemos reconocido que la Asamblea Legislativa tiene la facultad de conceder tal derecho a los empleados públicos, independientemente de si la instrumentalidad donde trabajan funciona como negocio privado o no. F.S.E. v. J.R.T., 111 D.P.R. 505 (1981); Morales González v. J.R.T., 121 D.P.R. 249 (1988). El derecho que se concede es sólo de naturaleza estatutaria —no es el que garantiza la Constitución a algunos empleados públicos— y como tal, la Asamblea Legislativa puede otorgarlo total o parcialmente, o abolirlo una vez concedido, según lo estime pertinente ese Cuerpo. La Asamblea Legislativa lo ha concedido a los empleados de instrumentalidades, tales como la Autoridad de Tierras, el Banco de Fomento, la Autoridad de los Puertos y otras, mediante la Ley. Esta no incluye al Conservatorio como tal. También lo ha concedido a los empleados de la Corporación del Fondo del Seguro del Estado mediante la Ley Núm. 103 de 28 de junio de 1969 (11 L.P.R.A. sees. 3 y 8). En todos estos casos la Asamblea Legislativa ha concedido el refe-*445rido derecho de manera expresa, como debe ser.(23) En la Ley Núm. 141, supra, que rige actualmente al Conservato-rio, no hay expresión alguna que permita concluir que la Asamblea Legislativa tuvo la intención de concederle a los profesores de esa Institución el derecho estatutario a la negociación colectiva, por lo que debemos resolver que éste no se les ha otorgado.
C. Otros factores
 La Junta también concluyó que los amplios pode-res y las facultades concedidas por ley al Conservatorio reflejaban la autonomía administrativa de éste, y que eran comparables con los que ejercen las corporaciones privadas. La Junta descansó en gran medida en esta apreciación para determinar que el Conservatorio era un patrono. Erró al decidir así. El énfasis dado por la Junta a este criterio fue claramente desproporcionado.
La amplia concesión legislativa de poderes al Conserva-torio realmente sólo demuestra que dicha institución es efectivamente una corporación pública, a la cual la Asam-blea Legislativa le ha concedido todas las facultades nece-sarias para cumplir con determinados propósitos. De por sí, la concesión de amplios poderes y facultades no es un criterio que automáticamente signifique que la instrumen-talidad gubernamental en cuestión funciona como una em-presa privada. Ni el historial de la Constitución ni ninguna de nuestras opiniones indica o intima que, por el mero he-cho de que a una corporación pública se le autorice a ejer-cer los poderes que usualmente le son concedidos a tales instrumentalidades gubernamentales, automáticamente se deba concluir que la misma funciona como una empresa *446privada. La enumeración de poderes y facultades es perti-nente sólo en la medida en que dichos poderes y facultades sean mayormente del tipo que tienen las empresas priva-das solamente, lo que no es cierto en este caso. Muchos de los poderes del Conservatorio son indénticos a los que tie-nen las mismas empresas privadas como entidades pura-mente gubernamentales. Otros son, sencillamente, faculta-des propias a una institución que tiene los propósitos particulares del Conservatorio.
VI
Analizados los hechos en el caso de autos a la luz de los criterios jurídicos pertinentes, determinamos que la balanza se inclina claramente en favor de la siguiente conclusión: respecto a sus profesores, el Conservatorio no es “patrono” para propósitos de la negociación colectiva de acuerdo con lo dispuesto en nuestra Constitución y en la legislación aplicable. En vista de ello, resolvemos que los profesores de dicha Institución no tienen derecho a negociar colectivamente.
VII
Por los fundamentos antes expuestos, se revocará la sen-tencia del Tribunal Superior que ponía en vigor la Decisión y Orden de Elecciones de la Junta.
El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Rebollo López disintió sin una opinión escrita.

 En específico, la Junta de Relaciones del Trabajo de Puerto Rico (en adelante la Junta) ordenó que los empleados con derecho a participar en la elección eran “todos los profesores permanentes, temporeros, probatorios y sustitutos a tarea par-cial o completa que utiliza el patrono; excluidos [sic]: Ejecutivos, Administradores, Supervisores, Miembros de la Junta de Directores, Rector, Decanos, Jefes o Directo-res de Departamentos, empleados íntimamente ligados a la gerencia, empleados con-fidenciales, empleados comprendidos en otras unidades y toda otra persona con au-toridad para emplear, ascender, disciplinar, despedir o de otra manera variar el “status” de los empleados o hacer recomendaciones al efecto Conservatorio de Música de Puerto Rico, Dec. de la J.R.T. Núm. D-1123, pág. 40 (1989).


 El Art. 8(l)(d) dispone:
“(1) Será práctica ilícita de trabajo el que un patrono, actuando individualmente o concertadamente con otros:
“(d) Rehúse negociar colectivamente con el representante de una mayoría de sus empleados en una unidad apropiada de negociación colectiva, sujeto a las disposiciones de la see. 66 de este título.” 29 L.RR.A. sec. 69(l)(d).


 Específicamente, el Conservatorio de Música de Puerto Rico (en adelante el Conservatorio) alegó que la Junta había errado al asumir la jurisdicción en este *414procedimiento, ya que éste no era "patrono”, y al concluir que los profesores eran empleados con derecho a sindicarse y no empleados gerenciales.


 En particular, el Conservatorio alegó:
“A. ERRO EL HONORABLE TRIBUNAL DE INSTANCIA AL CONFIRMAR Y PONER EN VIGOR UNA DETERMINACION DE LA JUNTA DE RELACIONES DEL TRABAJO DE PUERTO RICO, EMITIDA SIN JURISDICCION, ENCON-TRANDO QUE LA PETICIONARIA INCURRIO EN PRACTICA ILICITA DE TRABAJO.”
“B. ERRO EL HONORABLE TRIBUNAL DE INSTANCIA AL CONFIRMAR Y PONER EN VIGOR UNA DETERMINACION DE LA JUNTA DE RELACIONES DEL TRABAJO DE PUERTO RICO, ORDENANDOLE A LA CORPORACION DEL CONSERVATORIO DE MUSICA DE PUERTO RICO NEGOCIAR CON UN GRUPO DE EMPLEADOS EXCLUIDOS DE LA LEY.”


 La controversia de si el Conservatorio es patrono o no es principalmente de índole constitucional. Por ello, aplica aquí la reiterada doctrina de no resolver una controversia sobre bases constitucionales cuando existan fundamentos de otra índole que nos permitan disponer del caso. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Con-forme la referida doctrina, debemos considerar primero el asunto de si los empleados del Conservatorio son “gerenciales”, que es un asunto principalmente de interpreta-ción estatutaria.


 En NLRB v. Bell Aerospace Co., 416 U.S. 267 (1974), el Tribunal Supremo federal estableció que los “empleados gerenciales” no tienen derecho a negociar colectivamente. Al así hacerlo, el Tribunal adoptó la norma que había estado si-guiendo la Junta Nacional de Relaciones del Trabajo desde 1946. Dicha Junta Na-cional ha excluido del concepto normativo de “empleado” a aquellos trabajadores que considera “gerenciales”, ya que desempeñan funciones que los relacionan o vinculan directamente con la política patronal, tal como es el caso de los empleados que están excluidos estatutariamente por ser “supervisores”. Véanse: Palace Laundry Dry Cleaning Corporation, 75 N.L.R.B. 320 (1947); Ford Motor Company, 66 N.L.R.B. 1317 (1946).


 Bn NLRB v. Yeshiva University, 444 U.S. 672 (1980), el Tribunal Supremo de Estados Unidos aplicó la doctrina de NLRB v. Bell Aerospace Co., supra, a la facultad de la Universidad de Yeshiva y resolvió que los que la constituían eran empleados gerenciales excluidos de la protección de la ley. Al así resolver, el máximo foro judicial de Estados Unidos identificó como consideración primordial en este caso si la facul-tad ejercitaba una autoridad que, en cualquier otro contexto, sería considerada gerencial. NLRB v. Yeshiva University, supra, pág. 686. A base de este criterio, la autoridad de los profesores sobre asuntos académicos fue estimada como una de las funciones “gerenciales” de mayor importancia. En resumen, el Tribunal determinó que los miembros de la facultad de Yeshiva eran empleados gerenciales porque ejer-cían un control determinante sobre cuestiones académicas a través de su participa-ción en reuniones y organismos claustrales, y porque ocupaban un papel predomi-nante en decisiones no académicas que afectaban sus condiciones de trabajo aun cuando la decisión final fuese de un cuerpo administrativo central.


 Rechazamos así el argumento de la Junta de que los profesores de la Uni-versidad de Puerto Rico no eran “empleados gerenciales” porque su función dentro de la estructura administrativa universitaria era “puramente asesora” y, además, sólo sobre aspectos “ ‘puramente académicos, inherentes a la profesión del magisterio’ ”. U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335, 391 (1994).


 La Junta alegó que debido a que en Puerto Rico, a diferencia de Estados Unidos, la negociación colectiva tiene rango de derecho constitucional procedía que se adoptara una doctrina de exclusión de empleados “íntimamente ligados a la ge-rencia” más restrictiva que la federal. Conservatorio de Música de Puerto Rico, supra.


 Desde 1985 hasta agosto de 1995 el Conservatorio fue una corporación sub-sidiaria de la Corporación de las Artes Musicales (en adelante la C.A.M.).


 La See. 5 de la Ley Núm. 141 de 9 de agosto de 1995 (18 L.P.R.A. see. 1163e(e)) dispone que los Miembros del Consejo General, en funciones al momento de la vigencia de ésta, continuarán fungiendo como miembros de la Junta de Directores del Conservatorio hasta el vencimiento de sus actuales nombramientos.


 Esta enumeración no se entenderá como una limitación a la delegación de otros poderes por parte de la Junta de Directores.


 Cada uno de los seis (6) departamentos del Conservatorio elegía a un repre-sentante, mientras que cuatro (4) profesores eran electos por acumulación en repre-sentación del claustro en general.


 Los senadores académicos ex officio, miembros de la administración, lo eran: (1) el Rector; (2) el Decano de Administración; (3) el Decano de Asuntos Académicos; (4) el Registrador, y (5) el Director del Programa de Cuerdas.


 Existe un Comité de Disciplina de naturaleza ad hoc.


 Del expediente surge prueba de las pésimas condiciones en que se encuentra la planta física del Conservatorio, por lo que es poco probable que pueda recibir ingresos substanciales por el arrendamiento de la misma.


 No obstante a que este hecho es crucial para determinar el grado de auto-nomía fiscal del Conservatorio, la Junta no parece haberlo tomado en consideración, ya que ni siquiera lo mencionó en su decisión.


 En cuanto al grado de control que ejerce, por ejemplo, la Oficina de Presu-puesto y Gerencia, existe en el expediente prueba documental que señala que la administración del Conservatorio tenía que consultarle a ésta, para su aprobación, los ascensos y aumentos de sueldos que habían decidido conceder.


 En la Exposición de Motivos de la Ley Núm. 141, supra, 1995 (Parte 1) Leyes de Puerto Rico 594, se expresa que uno de los propósitos al enmendar la Ley Orgánica del Conservatorio es reconocerle su “autonomía operacional y fiscal”. En realidad, dicha autonomía es sólo frente a la C.A.M., de la cual el Conservatorio ya no es una corporación subsidiaria. La Ley Núm. 141, supra, en nada altera el control *438fiscal y, por ende, operational que ejercen las Ramas Ejecutiva y Legislativa sobre el Conservatorio.


 Es evidente que el derecho, como tal, a la negociación colectiva sólo surge de la Constitución o de alguna disposición legislativa. No se crea tal derecho sólo porque una agencia decida “negociar”. Véase Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870, 874 (1975).


 Además, en Puerto Rico se le ha reconocido estatutariamente a los referidos empleados públicos el derecho a organizarse en agrupaciones “bona fide”. Ley Núm. 134 de 19 de julio de 1960 (3 L.P.R.A. see. 702).


 Aludimos únicamente a los profesores, porque son los que están en contro-versia aquí. No estamos intimando la coexistencia en una misma agencia de dos (2) regímenes laborales distintos. La posibilidad, de ningún modo ortodoxa, de que una instrumentalidad pública sea “patrono” respecto de unos empleados —por no estar éstos protegidos por un régimen de servicio civil — • pero que no lo sea respecto de otros —por estar éstos así protegidos— no está ante nos en este caso.


 Durante las últimas seis (6) décadas, la sindicación de los empleados públi-cos ha sido objeto de amplia discusión en el país, e incluso ha sido ocasión de agrio debate. La concesión del referido derecho estatutario es, pues, muy controversial. Por ello, no debemos concluir que una ley otorga tal derecho en ausencia de una clara expresión al respecto de la Asamblea Legislativa.